In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00471-CR

EX PARTE FRANKLIN ROBERT ELKINS            §    On Appeal from

                                           §    Criminal District Court No. 2 of Tarrant

                                           §    County (C-2-W011598-0842389-D)

                                           §    January 30, 2020

                                           §    Per Curiam

                                           §    (nfp)

                                    JUDGMENT

        This court has considered the record on appeal in this case and holds that the

 appeal should be dismissed. It is ordered that the appeal is dismissed for want of

 jurisdiction.

                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM